Court of Appeals, State of Michigan

                                               ORDER
                                                                             Michael J. Kelly
ln re Application of Consumers Energy Co for 2012 Reconciliation               Presiding Judge

Docket No .    321877                                                        Christopher M. Murray

LC No.         00-0 16890                                                    Douglas B. Shapiro
                                                                               Judges


               The Court o rders that the October 22, 20 15, unpublished per curiam opinion is hereby
AMENDED to coITect clerical errors. On page 4 of the sli.p opinion, the last sentence of the first
paragraph of the Analysis section is corrected to read: " We agree." Also on page 4, the first sentence of
the second paragraph of the Analysis section is corrected to read: "In Jn re Application of Consumers
Energy, _ Mich App_;_ NW2d _ (20 I 5) (Docket Nos. 3143 6 1, 3 16868), this Court considered
these issues in Docket No. 3 16868, an appeal brought by the same BMPs that brought the instant
appeal."

               rn all other respects, the October 22, 2015, opinion remains unchanged.




                         A true copy entered and certi fied by Jerome W. Zimmer Jr., Ch ief Clerk, on




                                NOV 09 2015
                                        Date